January 24, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           DEREK SIMON AND AMANDA COMEAUX, Appellants

NO. 14-13-00029-CV                          V.

                          CHANDRA PHU, Appellee
                     ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on October 15, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Derek Simon and Amanda Comeaux.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.